In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-529 CR

____________________


DENNIS WAYNE BURCH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-030537-R




MEMORANDUM OPINION
	We have before the Court an appeal by Dennis Wayne Burch from a sentence
pronounced August 10, 2006.  The notice of appeal was filed with the trial court on
November 28, 2006, more than ninety days from the date sentence was imposed in open
court.  The notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  The appellant
did not follow the procedure for obtaining an extension of time to file the notice of appeal.
Tex. R. App. P. 26.3.  Appellant has not obtained an out-of-time appeal from the Court
of Criminal Appeals.  The Court finds it is without jurisdiction to entertain this appeal. 
Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									     Chief Justice   

Opinion Delivered January 17, 2007 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.